Citation Nr: 1524742	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. As of November 13, 2006, the Veteran's diabetic nephropathy was rated at 60 percent and his combined disability rating was 70 percent. 

2. The Veteran's service-connected disabilities likely render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met from November 13, 2006.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and private treatment records.  The Veteran submitted private treatment records, lay statements, and buddy statements.  He was afforded VA physical and audiological examinations in September 2008 that are adequate for rating purposes because the examiners examined the Veteran and provided opinions regarding the Veteran's employability that are supported by rationale.  Notably, the examiner conducting the physical examination reviewed the claims file in detail, while the audiologist did not.  However, the Board finds that the audiologist's oversight is not prejudicial to the claim because the examiner interviewed the Veteran and provided an explanation of the types of deficits that the Veteran's hearing loss causes and the impact on his daily life.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when a veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Veteran filed his official claim for a TDIU in June 2008; however, the evidence shows that unemployability was raised during the course of the claims for increased ratings for bilateral hearing loss and tinnitus and other service connection claims, filed in August 2007.  Therefore, the Board finds that the issue of entitlement to a TDIU was raised at that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In response to the claims filed in August 2007, the RO granted service connection for diabetic nephropathy, effective November 13, 2006, and assigned a rating of 60 percent.  Also as of that date, the Veteran was service-connected for diabetes mellitus type II, rated 20 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  His combined disability rating at that time was 70 percent.

As of August 6, 2007, the Veteran was service connected for diabetic nephropathy, rated 60 percent disabling; peripheral neuropathy of the bilateral upper extremities, rated 10 percent each; peripheral neuropathy of the bilateral lower extremities, rated 20 percent each; diabetes mellitus, type II, rated 20 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated 10 percent disabling.  The Veteran's combined disability rating as of August 6, 2007 was 90 percent.

Clearly the Veteran met the schedular criteria for a TDIU from November 13, 2006.  The question remains as to whether his service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment from November 13, 2006.

The Veteran was afforded a VA general medical examination in September 2008.  The examiner indicated that the Veteran stopped working in 2001 but continued working in 2004.  He was self-employed in the refrigeration and air-conditioning repair business.  He indicated that he stopped working because he was falling off roofs.  The examiner observed that the Veteran led a sedentary life and had a multitude of medical problems.  The examiner found that the Veteran's diabetes did not directly restrict his physical exertion capacity or limit his activities.  The Veteran had burning dysthesias in the lower extremities up to the knees and numbness and tingling of his fingers and hands as well as decreased dexterity for fine motor movements.  The examiner stated that the neuropathy in the lower extremities decreased the Veteran's endurance for ambulation, particularly on hard surfaces.  The Veteran said he could walk a block or more on soft ground but only 100 yards on hard surfaces before needing to rest.  He sometimes used a motorized cart at work.  The examiner also documented mild renal dysfunction due to diabetes.  The examiner opined that other than the limitations in standing or walking for long periods of time due to the peripheral neuropathic pain, no specific factors regarding his diabetes and the complications thereof would preclude or limit general occupational duties.  He remained ambulatory and independent in usual daily activities of self-care, to include dressing, bathing, toileting, eating, and household chores.  He was independent and driving.  The Veteran said his most limiting factor was non-service-connected back pain.

The Veteran also had a VA audiology examination.  The examiner stated that the Veteran's hearing loss may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the telephone.

The Veteran also submitted opinions from his private provider, Dr. R.P.L., DO, which indicate that the Veteran's disabilities render him unemployable.  Notably, the opinions are dated since May 2008 and address service-connected and non-service connected disorders as well as age and thus are not adequate for rating purposes.  See Opinion Letters, dated May 2008, December 2008, September 2009, January 2010, and February 2010.

Contrary to the September 2008 VA examiner's finding, the Board finds that the Veteran should be given the benefit of the doubt that since August 6, 2007, his service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment.  See Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  At that time, the Veteran was service connected for peripheral neuropathy of the bilateral upper and lower extremities.  As noted by the VA examiner, peripheral neuropathy caused burning dysthesias in the lower extremities up to the knees and numbness and tingling of his fingers and hands as well as decreased dexterity for fine motor movements.  The Veteran was unable to walk on hard surfaces.  Moreover, the VA audiologist found that hearing loss may result in difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the telephone.  Given the Veteran's work history in labor related industry, the Board finds that his peripheral neuropathy of the upper and lower extremities would significantly impact his ability to perform labor intensive jobs.  Further, peripheral neuropathy of the upper extremities as well as hearing loss would likely significantly impact his ability to perform sedentary jobs as he would need manual dexterity to write or type and need adequate hearing to interact on a telephone or with people located in areas with background noise.

Considering the Veteran's work history and his service connected disabilities as of August 6, 2007, the Board finds it unlikely that the Veteran would be able to find, obtain, and maintain substantially gainful employment.  Accordingly, the Board finds that entitlement to a TDIU is warranted from August 6, 2007.

A TDIU is not warranted prior to this date as it is not shown that his diabetic nephropathy, diabetes mellitus, hearing loss, and tinnitus were of the severity when considered alone, to cause significant impacts on employability.  The September 2008 examiner found that the Veteran's diabetes did not directly restrict his physical exertion capacity or limit his activities.  Here, the Board relies heavily on the Veteran's symptoms related to his peripheral neuropathy, which was not service connected until August 6, 2007, for the grant of a TDIU.

In summary, a TDIU is warranted from August 6, 2007.  To this extent, the appeal is granted.


ORDER

A TDIU is granted from August 6, 2007.


REMAND

Reason for Remand: To obtain an etiology opinion.

The Veteran filed a claim for service connection for sleep apnea as secondary to his service-connected diabetes mellitus, type II.  The Veteran had a VA examination in November 2009.  The examiner provided an opinion addressing the causal relationship between diabetes mellitus, type II and sleep apnea but did not address whether the service-connected diabetes mellitus, type II has aggravated his sleep apnea.  Accordingly, a remand is warranted to obtain an opinion addressing whether the Veteran's service connected condition has aggravated his sleep apnea.

Additionally, in a February 2010 statement, the Veteran's wife indicated that the Veteran has had breathing problems while sleeping for the entire length of their acquaintance and marriage, or at least 34 years.  Accordingly, the Board finds that the evidence has raised the issue of entitlement to service connection for sleep apnea on a direct basis.  As such, on remand, an opinion must be obtained addressing the relationship, if any, directly between the Veteran's service and sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner must be provided the claims file and access to the electronic claims file for review.  The examiner must indicate review of these items in the examination report.  All indicated tests must be conducted.

After reviewing all of the evidence, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is due to or otherwise related to service.

The examiner must also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is due to a service-connected disability, to include diabetes mellitus, type II.

Finally, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated or permanently worsened beyond the natural progression of the disease, due to a service-connected disability, to include diabetes mellitus, type II.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


